Case 2:18-cr-00265-JTM-DPC Document 30 Filed 11/20/19 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 18-265
v. * SECTION: H
BRYAN JOSEPH *
a/k/a “Ras”
a/k/a “Rakeem” *
a/k/a “Nathan St. Brice”
a/k/a “Necole Kelson” *
* * *
FACTUAL BASIS

Defendant BRYAN JOSEPH, a/k/a “Ras” a/k/a “Rakeem” a/k/a “Nathan St. Brice,”
a/k/a “Necole Kelson,” (hereinafter, “JOSEPH”), has agreed to enter a plea of guilty to a one-
count Superseding Bill of Information in the above-captioned matter. Should this matter have
proceeded to trial, the United States would have proven the following facts beyond a reasonable
doubt, through credible testimony and reliable evidence. The facts outlined herein occurred within
the jurisdiction of the Eastern District of Louisiana.

On October 14, 2018, at approximately 9:45pm, Jefferson Parish Sheriff's Office (JPSO)
was dispatched to the McDonald’s in the Woodmere Subdivision, located in Harvey, Louisiana.
When deputies arrived, they were advised that an unresponsive male, later identified as Jose
Rodriguez, was found in a bathroom stall. Deputies found an uncapped needle, needle cap, bent
spoon and corner of a cellophane bag near the body. Deputies also located Rodriguez’s cell phone.
A JPSO detective reviewed the store’s video surveillance and saw Rodriguez arrive on a bicycle

and enter the bathroom at 4:09pm.

Page 1 of 5
Case 2:18-cr-00265-JTM-DPC Document 30 Filed 11/20/19 Page 2of5

The Investigation

On October 16, 2018, agents with the Federal Bureau of Investigation obtained
Rodriguez’s cell phone and reviewed the phone call and text message logs in an effort to identify
who Rodriguez communicated with before his death. Through that review, agents learned that,
prior to before his death, Rodriguez was communicating with a suspected a possible dealer was
using phone number (770) 560-8278. The registered subscriber of this phone number was
JOSEPH. In one text message, Rodriguez advised JOSEPH that he (Rodriguez) was at
McDonald’s in Harvey, Louisiana. GPS tracking of JOSEPH’s phone indicated that he was also
in the area of the McDonald’s at that time. After reviewing the GPS location of the phone
associated with (770) 560-8278, agents learned that the phone frequented 2328 Bellaire Lane,
located in Harvey, Louisiana. This residence is in the neighborhood behind the McDonald’s where
Rodriguez’s body was found.

October 23, 2018, Distribution of Heroin

On October 23, 2018, a Confidential Human Source (CHS) placed a recorded and
monitored call to (770) 560-8278 and JOSEPH answered the phone. The CHS ordered $100 of
heroin and JOSEPH asked, “Are you that fucking white boy out there spreading that shit that dude
got that stuff from me? That dude died bro?” The CHS responded that he did not know about the
person who had died. JOSEPH directed the CHS to a Save-A-Lot store at 5005 Lapalco Blvd.,
Marrero, Louisiana. The CHS then travelled the Save-A-Lot parking lot and met with JOSEPH.

JOSEPH sold the CHS 1.0 gram of heroin for $100. The transaction was audio and video recorded.

Lf

Page 2 of 5

_cP
Case 2:18-cr-00265-JTM-DPC Document 30 Filed 11/20/19 Page 3 of 5

JOSEPH drove a red 2004 Hyundai Santa Fe to the controlled purchase and agents followed him
to 2328 Bellaire Lane after the controlled purchase.
October 25, 2018, Distribution of Heroin

On October 25, 2018, the CHS conducted another controlled purchase of heroin from
JOSEPH. Prior to the purchase, agents located JOSEPH’s red Santa Fe in the driveway of 2328
Bellaire Lane. The CHS placed a recorded and monitored phone call to JOSEPH who directed
the CHS to Winn Dixie at 4627 Westbank Expressway. Agents watched JOSEPH leave the
residence, enter the Santa Fe, and drive to meet the CHS. The CHS went to the Winn Dixie and
JOSEPH sold the CHS 1.0 gram of heroin for $100. This purchase was also audio and video
recorded.

October 31, 2018, Execution of Search Warrants

Based on the two controlled purchases, FBI agents obtained search warrants for 2328
Bellaire Lane and the Hyundai Santa Fe. On October 31, 2018, agents were surveilling JOSEPH’s
vehicle when they observed him conduct what they believed to be a narcotics transaction with the
occupants of a Ford Explorer. After the Ford Explorer drove away, agents stopped the vehicle. As
agents approached the vehicle, they saw two uncapped needles in plain view. The three occupants
(B.B., D.A & H.Y.) were advised of their Miranda Rights and interviewed separately. All
occupants stated that D.A. had just purchased two bags of heroin for $20 total, for them to share.
D.A. showed the agents where he hid two bags of heroin in the vehicle. Agents separately showed

each of the occupants a photograph of JOSEPH and each positively identified JOSEPH and

Page 3 of 5

24 &
Case 2:18-cr-00265-JTM-DPC Document 30 Filed 11/20/19 Page 4of5

referred to him as “Ras,” as well as the person who had just sold them the heroin. B.B., D.A &
H.Y. each stated they had been buying heroin from “Ras” for approximately one month.

Agents simultaneously executed the search warrant at 2328 Bellaire Lane. Inside the
house, agents located approximately 68.8 grams of heroin, approximately 156 grams of marijuana,
and digital scales with sandwich bags.

Agents also stopped the Santa Fe that JOSEPH was driving. A $20 bill was in the driver’s
side area of the vehicle where JOSEPH was sitting. Agents advised JOSEPH of his Miranda
Rights and he agreed to make a statement. JOSEPH stated that the owner of 2328 Bellaire Lane
was a relative who had not been to the house in four to five years. JOSEPH stated that when he
was released from prison in May 2018, the house was unlocked and he changed the locks so that
he had a key. JOSEPH stated that he maintained lawn care on the house. JOSEPH possessed a
key that worked in the locks to the house. JOSEPH also stated that he had two months remaining
on his parole, he would just revoke himself, the charges would be dropped, and he would be a free
man. JOSEPH concluded the interview by saying that he had been in the “game” since the 1990s,
he was not a “snitch” or “freshman,” and he would not provide law enforcement with any more
information.

When JOSEPH was arrested on October 31, 2018, his girlfriend, A.F., was also in the
vehicle. A.F. was interviewed and told agents that, approximately two weeks prior, she overdosed
on heroin that JOSEPH had given her, but JOSEPH revived her with Narcan. She stated that
after she woke up, JOSEPH said, “This stuff is so strong, it’s killing people.” JOSEPH then told

her that the man on the bicycle (Rodriguez) bought $20 worth of drugs from him (JOSEPH) and

Page 4 of 5 B )

CO
SP

died in the McDonald’s bathroom.
Case 2:18-cr-00265-JTM-DPC Document 30 Filed 11/20/19 Page 5of5

Agents also reviewed Rodriguez’s phone log and identified a friend, R.L., who was with
Rodriguez before his death. Agents interviewed R.L. who stated that he (R.L.) loaned his bicycle
to Rodriguez and paid him (Rodriguez) the $20 that he used to buy the heroin from JOSEPH.
R.L. also stated that he witnessed Rodriguez talking on the phone with JOSEPH and ordering
heroin from JOSEPH.

An autopsy conducted by the Jefferson Parish Forensic Center concluded that the Jose
Rodriguez died as a result of the toxic effects of Heroin and Fentanyl. All of the suspected heroin
seized in connection with this investigation was scientifically analyzed and tested positive for the

presence of heroin but negative for the presence of fentanyl.

 

 

READ AND APPROVED:
Lo “Y, p, (i | ig {tF
Nolan D. Paige " DATE

ted States Atomey

   
  

K-Zo- [F
‘Wefit, Esq. DATE
for Bryan Joseph

 

 

0 LP

(t- Za-14
Bryge’Jose DATE
Defendant

 

Page 5 of 5
